
	
		III
		111th CONGRESS
		2d Session
		S. RES. 682
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2010
			Mr. LeMieux submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Commending the Children's Home Society of
		  America.
	
	
		Whereas, since 1885, the Children’s Home Society of
			 America (referred to in this preamble as CHSA) has made
			 extraordinary contributions to the well being of children and families in the
			 United States;
		Whereas more than 400,000 children have been placed in
			 loving, permanent families by CHSA members across the United States;
		Whereas CHSA members have aided in the creation of many
			 successful and sustainable programs that help children to be safe, healthy, and
			 prepared for life;
		Whereas the CHSA provides services to more than 570,000
			 children and families each year;
		Whereas the CHSA engages more than 12,500 volunteers to
			 support the efforts of the CHSA in finding permanent homes for children in
			 foster care, building community schools, improving the health and mental health
			 of children and families in the United States, providing temporary housing, and
			 assisting foster youth to become successful adults; and
		Whereas CHSA members receive more than $90,000,000
			 annually in cash resources from individuals and corporations to support the
			 efforts of the CHSA: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the more
			 than 6,700 staff and 12,500 volunteers of the Children's Home Society of
			 America for the dedication and commitment of the Children's Home Society of
			 America to the children and families of the United States;
			(2)recognizes the
			 Children's Home Society of America for leveraging human, financial, and
			 material resources to carry out the mission of the Children's Home Society of
			 America of helping children and families to remain safe, healthy, and prepared
			 for life; and
			(3)encourages the
			 continued efforts of the staff and volunteers of the Children's Homes Society
			 of America on behalf of the children and families of the United States.
			
